Citation Nr: 1732727	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  16-56 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's right knee disorder.

3.  Entitlement to service connection for acne.

4.  Entitlement to service connection for bilateral cataracts, to include as secondary to the Veteran's service-connected diabetes.

5.  Entitlement to service connection for a deviated right nasal septum.

6.  Entitlement to service connection for residuals of hernia surgery.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Nephew


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1946 to March 1952, from March 1953 to March 1971.

These matters come before the Board of Veterans Appeals (Board) on appeal from April 2016 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that the Agency of Original Jurisdiction (AOJ) did not send the notice required by the Veterans Claims Assistance Act of 2000 (VCAA).  As to the issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a right hip disorder, secondary to the Veteran's right knee 



disorder, and entitlement to service connection for bilateral cataracts, these will be discussed in the Remand.  As to the remaining issues, the Veteran was afforded a hearing in April 2017 at which elements of service connection, as set forth in Hickson v. West, 12 Vet. App. 247, 253 (1999), were explained to him.  Additionally, the Board notes that no current diagnosis of the claimed disorder exists for any of these latter claims.  As such, the Board finds that the failure of the AOJ to send the requisite VCAA notice is harmless error and there is no prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a right hip disorder, secondary to the Veteran's right knee disorder, and entitlement to service connection for bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current diagnosis of acne is not shown by the competent evidence of record, and the Veteran has not had acne at any time during the pendency of his claim.

2.  A current diagnosis of a deviated right nasal septum is not shown by the competent evidence of record, and the Veteran has not had a deviated right nasal septum disability at any time during the pendency of his claim..

3.  A current disability manifested by residuals of a hernia repair surgery is not shown by the competent evidence of record, nor has it been shown at any time during the pendency of the Veteran's claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for acne have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a deviated right nasal septum have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for residuals of a hernia repair surgery have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

As discussed above, the record indicates that the AOJ failed to send the Veteran the requisite notice required by the VCAA.  However, the Veteran was afforded a hearing in April 2017 at which elements of service connection, as set forth in Hickson, 12 Vet. App. 247, 253 (1999), were explained to him.  Furthermore, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment, post-service treatment, and service personnel records have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in August 2015, December 2015, May 2016, and October 2016.  A VA medical opinion regarding the Veteran's claimed cataracts was obtained in November 2016.  The examiners conducted examinations and provided sufficient information regarding the Veteran's claimed disabilities such that the Board can render an informed determination.  The Board finds that the August 2015, May 2016, and November 2016 examinations are adequate for service connection purposes. 

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection Law

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Acne Analysis

The Veteran maintains he is entitled to service connection for acne.

A June 1949 service treatment record notes the Veteran had a small amount of acne prior to his entry in the army in March 1946, and that the condition was aggravated, resulting in its spread to his shoulders, back, and forehead, eventually resulting in his hospitalization in December 1948.

A March 1953 report of medical examination notes the Veteran had a 20 percent nasal deviation to the left.  It was also noted that the Veteran had "acne, small pitted scars on chest and back".

The Veteran was afforded a VA scars examination in May 2016.  It was noted that the Veteran has a healed, seven centimeter, linear scar on his left lower abdomen from a 1947 hernia repair surgery, but no scars or disfigurement of the head, face, or neck.  No limitation of function was noted or reported by the Veteran.

The Veteran was afforded a VA skin diseases examination in May 2016.  It was noted that the Veteran had a diagnosis of acne vulgaris cystic in 1946 that is now resolved.  Upon examination, it was concluded that "[t]here is no objective/clinical evidence of a Acne Disability on today's examination."

The Veteran testified at an April 2017 travel Board hearing that in 1948 he was sent to Guam and his chest broke out with red spots.  The Veteran states he still has the spots, but that they are no longer red.  The Veteran stated that he does not have flare ups and is not still being treated for this disorder.

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also, Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis of acne, nor has it been shown at any time during the pendency of the Veteran's claim.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.  

As discussed above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that acne is not enumerated as a chronic disease under the aforementioned sections.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Deviated Right Nasal Septum Analysis

The Veteran maintains he is entitled to service connection for a deviated right nasal septum.

A March 1946 report of physical examination notes the Veteran has a 30 percent right nasal septum deviation.

A June 1949 service treatment record notes the Veteran reported breathing difficulty through the right side of his nose since suffering a fractured nose at age 5.  The Veteran also reported repeated attacks of sore throat and denied any history of allergies or hay fever.  It was noted that in June 1949 a submucous resection was performed.

An October 1970 Air Force retirement examination notes the Veteran had a septum repair in 1949 with no complications or sequelae.

The Veteran was afforded a VA sinusitis, rhinitis, and ear, nose, and throat examination in May 2016.  It was noted that the Veteran was diagnosed with a deviated right septum in 1947 that was repaired and is resolved.  The Veteran reported that he has not had any problems since the surgery and has not seen a healthcare provider for this since his discharge from the military.  Upon examination, it was concluded that "[t]here is no objective/clinical evidence of chronic right nasal disability on today's examination."

The Veteran testified at an April 2017 travel Board hearing that he does not have problems with snoring, nor does he use a CPAP machine, but stated that he "breathes funny."

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board accords greater probative value to the opinion of the May 2016 VA medical examiner.  As discussed above, the Veteran is certainly competent to testify as to symptoms, but the actual diagnosis of a deviated nasal septum requires a medical professional.  The May 2016 VA medical examiner reviewed the claims file, examined the Veteran, discussed the evidence of record and provided a medical opinion supported by a well-reasoned rationale.  As such, the Board finds that the weight of the evidence shows the Veteran does not have a current diagnosis of a deviated septum.  "In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also, Rabideau, 2 Vet. App. 141, 143-44 (1992).

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis of a deviated right septum nor has it been shown at any time during the pendency of the Veteran's claim.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.  

As discussed above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a deviated right septum is not enumerated as a chronic disease under the aforementioned sections.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Residuals of Hernia Surgery Analysis

The Veteran maintains he is entitled to service connection for residuals of a left inguinal hernia repair surgery.

An October 1947 service treatment record notes a diagnosis of left inguinal hernia that was repaired by herniorraphy in September 1947.

An October 1970 Air Force retirement examination notes a four inch scar for a left inguinal hernia from 1946.

The Veteran was afforded a VA scars examination in May 2016.  It was noted that the Veteran has a healed, seven centimeter, linear scar on his left lower abdomen from a 1947 hernia repair surgery, but no scars or disfigurement of the head, face, or neck.  No limitation of function was noted or reported by the Veteran.

The Veteran was afforded a VA hernias examination in May 2016.  It was noted that the Veteran was diagnosed with a left inguinal hernia in 1946.  The Veteran reported that he has not had any problems since the hernia repair surgery.  Upon examination, no inguinal hernia was detected.  The examiner concluded that there was no objective or clinical evidence of residuals of a left inguinal hernia.

The Veteran testified at an April 2017 travel Board hearing that he was diagnosed with and had surgery that resolved an inguinal hernia I 1946 while on active duty.  The Veteran stated that he does not have any pain and the surgery resolved the issues.

"In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also, Rabideau, 2 Vet. App. 141, 143-44 (1992).

For the reasons stated above, the Board finds that the Veteran does not have current residuals of hernia surgery, nor has such residuals been shown at any time during the pendency of the Veteran's claim.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.  

As discussed above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that residuals of an inguinal hernia are not enumerated as a chronic disease under the aforementioned sections.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

1.  Entitlement to service connection for acne is denied.

2.  Entitlement to service connection for a deviated right nasal septum is denied.

3.  Entitlement to service connection for residuals of hernia surgery is denied.


REMAND

The Veteran maintains that he is entitled to service connection for a right knee disorder, a right hip disorder, secondary to his right knee disorder, and for bilateral cataracts.  After a thorough review of the file, the Board finds that further development is necessary to fully adjudicate these issues.    

Service Connection for Bilateral Cataracts

The Veteran testified at an April 2017 travel Board hearing that he was diagnosed with cataracts, possibly in high school, and had them removed at MacDill Air Force base sometime in the 1970's.  The Veteran stated he believes his cataracts happened while he was in the military. 

The Board notes that no records from MacDill Air Force Base prior to 2006 and 2007 regarding cataract surgery have been associated with the record.  As noted above, the AOJ failed to send the Veteran the required VCAA notice.  As such, the Board finds that the AOJ must send the proper notice to the Veteran and afford him the required assistance to fully develop this claim. 

Service Connection for Right Knee Disorder

The Veteran testified at an April 2017 travel Board hearing that he injured his right knee in 1954 or 1955 and was in the hospital for two weeks.  The Veteran stated that after he got out of the service he started having problems with his right knee "[a]lmost right away" and that it is currently causing him a great deal of pain.  The Veteran stated that his hips and knees bother him all the time and that he has fallen a few times and that he has had these problems since he separated from the service.  The Veteran's nephew stated that the Veteran has had pain in his hip and knee ever since the service.

A December 1953 service treatment record notes the Veteran twisted his right knee and experienced subsequent pain and swelling.  The Veteran reported that he had a previous right knee injury three years prior for which he was hospitalized for a month for pain and swelling.  No surgery was performed.

The Veteran was afforded a VA knee examination in October 2016.  The Veteran reported that he hurt his right knee while in service and was treated for a week.  The Veteran stated he has had problems with his right knee over the years and had it totally replaced the prior year.  It was noted that the Veteran has a lack of chronicity for a right knee disorder and that a causal relationship from the 1954 injury to his current knee disorder cannot be established due to lack of records between the in-service treatment and 2014.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  The examiner indicated that the Veteran's right knee osteoarthritis was not caused by his military service because the service treatment records are silent for any complaints, diagnoses, or treatment of a low back disorder after the initial 1954 right knee injury.  However, the Veteran did report that his right knee has given him trouble over the years and the examiner failed to discuss this.  As such, the opinion is inadequate and the Board must remand the claim for a new examination.

Service Connection for Right Hip Disorder

Because the issue of the Veteran's right hip disorder, claimed as secondary to his right knee disorder, could be affected by the results of the development ordered in this remand, it is thus inextricably intertwined with the claim for the right knee.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's right knee disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran and his representative written notice of the provisions of the VCAA which are applicable to the claims of entitlement to service connection for a right knee disorder, a right hip disorder, secondary to the Veteran's right knee disorder, and for bilateral cataracts.  The Veteran and his representative should be provided adequate time in which to respond to the VCAA notice.

2.  Obtain all outstanding VA treatment records from December 2016 to the present.  All records obtained must be associated with the claims file.

3.  Request the Veteran to submit or identify any outstanding private treatment records, or records from MacDill Air Force Base, pertaining to his right knee disorder, right hip disorder, and bilateral cataracts.  Attempt to obtain any records properly identified.  All records must be associated with the claims file.

4.  After, and only after, completion of steps one, two, and three above, schedule the Veteran to undergo VA examinations with appropriate physicians to determine the nature and etiology of the Veteran's claimed disorders:  

a.  For the Veteran's right knee disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his right knee disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee disorder had its clinical onset during active service or is aggravated by or otherwise related to any in-service disease, event, or injury.

The examiner must address the Veteran's contentions regarding problems with his right knee after service.

The examiner must address the Veteran's statement that he hurt his right knee three years prior to the injury reported in 1953.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b.  For the Veteran's right hip disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his right hip disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee disorder had its clinical onset during active service or is aggravated by or otherwise related to any in-service disease, event, or injury, to include the Veteran's right knee disorder.

The examiner must address the Veteran's contentions regarding having problems with his right hip after service.

The examiner must address the March 1971 service treatment record which notes the Veteran reported "continuous discomfort" in his right thigh.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c.  For the Veteran's bilateral cataracts:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his bilateral cataracts.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral cataracts had their clinical onset during active service or are aggravated by or otherwise related to any in-service disease, event, or injury, to include the Veteran's service-connected diabetes.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


